DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 1.	Claim 9 is objected to because of the following informalities:  Claim 9 is dependent on 

“claim” without being provide with a number. For examination purpose claim 9 has been treated 

as being dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 16, on line 10, “a light source” and on line 

11, “ the light source” is indefinite since it lacks proper antecedent basis. It is suggest that the 

recitations be changed to  -- the plurality of light sources -- , respectively. Correction is required


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-8, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over 

Biederman et al. (US 8,764,185). Biederman et al. (hereinafter Biederman) discloses an ocular 

shield (200) including a body made of biocompatible material, col. 11,  line 67 that is configured 

to be disposed over an ocular globe of an eye  wherein the body defines an interior surface (214) 

and an exterior surface (212) with a shape of the interior surface being configured to conform to 

at least a part of the ocular globe as shown in figure 2C.  At least one light source/LED (162) 

configured to generate at least one light emission, wherein the at 

least one light source is coupled to the body to facilitate transmission of the at least light 

emission (202) from the interior surface of the body, col. 10, lines 36-47 and as shown in figure 

2B. Furthermore, a power source configured to provide electrical energy to the at least one light 

source, wherein the power source/supply (130) is electrically coupled to the at least one light 

source (162) and a controller/circuity (140) configured to control the power source (130) wherein 

the controller/circuity is electrically coupled to the power source, col. 4, lines 3- col. 15, line 51 

and as shown in 1.  Also, an input device (142,144, 146) is configured to receive at least one 

control data wherein the controller is configured to control the power source based on the at 

least one control data to generate modulations instructions and control light source, etc. col. 8, 

lines 31-46.  In addition, the at least one control data includes at least one emission characteristic 

corresponding to the at least one light source, col. 8, lines 43-46. .  

The at least one emission characteristic includes at least one of an intensity, a spectral 

bandwidth range, a polarization value, a start time, an end time, a time period, a frequency of 

pulsations, a duty cycle, a temporal pattern and a spatial pattern through variations in amplitude, 

phase  and frequency based on the modulation instructions for the light source, col. 9, lines 1-

26.  A storage device (614) can be configured for storing the at least one control data of the at 

least one light emission from a computing/monitoring device (600) through a wireless receiver 

(620), col.  19, line 4 – col. 20, line 28 and col. 23, lines 10-21 and as shown in figure 6A.   



 At least one electrical interconnect (252) is configured to electrically couple the at least 

one light source to the controller/circuity, col. 12, line 13-  col. 14, line 33. Further, the power 

source and the controller is comprised in a computing device that can wirelessly power the 

ocular shield, col. 18, lines 46- col. 19, line 3.  The at least one light source can include a 

plurality of light sources spatially distributed over a planar region of the body, col. 14, lines 25-

34.  



 	It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the ocular shield of Biederman included multiple light sources that 

provide modulated light being viewable through the pupil when the device is donned over the 

ocular globe of the eye. 


	With regard to claim 13, col. 15, lines 34-41 discloses that the ocular shield can include mirror, etc. to focus the emitted light toward the pupil. Therefore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the ocular shield of Biederman can be provided but not limited to a mirror like light reflective coating on the interior 
surface, etc. so that emitted light is properly viewable through the pupil or depending on the end use thereof.   
	With regard to claim 14, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the ocular shield of Biederman having a substrate (220) that will form an optical barrier to substantially prevent light transmission through the ocular shield from exterior surface to the interior surface as shown in figure 2D or depending on particular application thereof.  

	With regard to claim 15, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the ocular shield of Biederman having a 

transmitter/antenna can transmit the at least one control data in response to the at least one light 

emission being modulated, etc. can be stored as required or as required for particular application 

thereof. 

	Further, with regard to claim 17, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the interior surface (214) of the ocular 

shield of Biederman will substantially adhere to at least the part of the ocular globe 

wherein subsequent to placement of the ocular shield over the part of the ocular globe, the ocular 

shield remains stationary in relation to the ocular globe in spite of a movement of the ocular 

globe in a similar fashion as contact lens as well known in the optical art.  



With regard to claim 19, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the ocular shield of Biederman made of a biocompatible material worn on the ocular globe of the eye is substantially sterile in order to prevent infections to the eye.  
 

6.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman as 

applied to claim 1 above, and further in view of Eweson (US 2,379,629). Biederman discloses 

the invention set forth above in paragraph 5 except for showing a gripper to facilitate application, 

positioning and removable of the ocular shield. 

	Eweson discloses a gripper detachably connectable to an exterior surface of contact lens 

defining a stud (1)  for manipulation with the fingers to create suction to a suction cup (3), col. 1, 

lines 50-55 and as shown in figures 1 and 2.      


It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the ocular shield of Biederman can be provided with a gripper as taught 

by Eweson in order to facilitate application, positioning and removable of the ocular shield in an 

efficient manner without irritating the ocular globe of the eye. 






Allowable Subject Matter
7.	Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 

U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 

include all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




applications is available through Private PAIR only.  For more information about the PAIR 

system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






February 22, 2021						/TAJASH D PATEL/                                                                                                 Primary Examiner, Art Unit 3732